 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDRockingham Sleepwear,Inc.andInternational Ladies'Garment Workers Union,Upper South Department,AFL-CIO. Case 5-CA-4874May 21, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn March 5, 1971, Trial Examiner Herzel H. E.Plaine issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Deci-sion with supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cialerrorwas committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor. Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Rockingham Sleepwear, Inc., Harrisonburg,Virginia, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.'These findings and conclusions are based, in part, upon the Trial Ex-aminer's credibility findings, as to which the Respondent excepts It is theBoard's established policy, however, not to overrule a Trial Examiner'sresolutions with respect to credibility unless, as is not the case here, thepreponderance of all the relevant evidence convinces us that the resolutionsare incorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188F 2d 362 (C A 3)TRIAL EXAMINER'S DECISIONHERZEL H. E. PLAINE, Trial Examiner. The complaintcharged the Respondent with a violation of Section 8(a)(3)and (1) of the National Labor Relations Act (the Act) bydiscriminatorily discharging and refusing to reinstate em-ployee Myrtle Green because of her activity on behalf of theCharging Party (the Union) in an organizing campaign thatpreceded a representation election. The complaint rests on acharge filed by the Union August 17, 1970, and amendedNovember 3, 1970.Respondent's answer was a general denial. At trial, Re-spondent claimed that the employee voluntarily quit and ad-mitted a refusal to reinstate her, but not for discriminatoryreasons.The case was tried January 5-6, 1971, at Harrisonburg,Virginia. Counsel for the General Counsel and for the Re-spondent filed briefsUpon the entire record of the case, including my observa-tion of the witnesses, and after due consideration of the briefs,Imake the following:FINDINGS OF FACTIJURISDICTIONRespondent is a Virginia corporation engaged in the manu-facture of pajamas, dresses, and women's sportswear. Itsplant and principal place of business is in Elkton, Virginia.In the 12 months preceding the issuance of the complaint,a representative period, Respondent purchased and receivedgoods valued in excess of $50,000 from points outside Vir-ginia.Respondent is, as it concedes, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.The Union is, as the parties admit, a labor organizationwithin the meaning of the ActIITHE UNFAIR LABOR PRACTICESA. Discharge of Employee Green1.Knowledge of her union activities; previously found8(a)(1)Employee Green had been employed by Respondent formore than 6 years and was a competent employee skilled inthe use of the various machines in the plant. She testified thatin the campaign for the Union she was a member of the Unionorganizing committee and one of the principal organizers ofthe women employees, who comprised 80% of Respondent's200 employees. Beginning in early 1969 she distributed unionrepresentation cards to the ladies in the shop on lunch hourand breaktime. Many of the women took their lunches attheirmachines, so that a considerable number of the cardswere distributed on the plant work floor in nonworking time.'Employee Green also distributed some cards at employees'homes, she said. In addition, she passed information to thewomen employees about union meetings, attended all unionmeetings, and distributed union handbills to the employees(the last occasion in March 1970). On the day of the represen-tation election, June 4, 1970, employee Green had unionbadges and ballpoint pens with the union name on them ather machine at the plant, and talked up voting for the Unionwith about 20 or 25 of the women.2'As found in a previous case involving the same parties, 188 NLRB No110 (TXD) (hereinafter referred to asRockingham I),this form of carddistribution was the subject of an admitted warning by Respondent to desistor be discharged given to one of employee Green's coworkers, Muriel Hine-gardner Employee Hinegardner was later discharged before the Board elec-tion, held June 4, 1970, for union activity The finding by Trial ExaminerNachman of a discriminatory discharge was on appeal to the Board whenthe present case,Rockingham II,was tried The Board's affirmance,supra,inRockinghamI has rendered moot General Counsel's motion to delayissuance of the present decision until the Board acted inRockingham I'Itwas stipulated inRockinghamI that Respondent opposed unioniza-tion of its employees, and the Board affirmance of the contested findingsrespecting employee Hinegardner adds Section 8(a)(1) and (3) unfair laborpractice findings190 NLRB No. 101 ROCKINGHAM SLEEPWEAR473Most significantly,on the Monday following the election,June 8, 1970, Respondent's Plant Manager Charles Harris letemployee Green know that he was aware of her union activi-ties.This came out in testimony inRockinghamI (see fn. 1,supra),transcript pp. 59-62; 188 NLRB No.110 (TXD). Inthat case, involving principally the discharge of employeeMuriel Hinegardner,employee Green testified,on August 4,1970, to a meeting in the office on June 8 with Plant ManagerHarris in which he accused her of having feigned illness onthe previous workday, June 5, the day following the election,when she worked only a half-day. She remonstrated that shehad been sick and had called into the office to say so, and thathe could check with the girls with whom she worked. PlantManager Harris told employee Green that he did not want tohear what the girls had to say,that he knew them like heknew the back of his hand,that he knew who was for theUnion and knew that she (Green)was for the Union, and togo home and come back only when she thought she couldwork every day.Though Plant Manager Harris testified inRockingham I,he then offered no contradiction of this testimony of em-ployee Green.Upon her"uncontradicted and credited tes-timony," Trial Examiner Nachman found that, "Respondentviolated Section 8(a)(1) of the Act...because he [Harris]thus created the impression that Respondent had engaged insurveillance of Green'sUnion activities."Rockingham I,(TXD). As stated by Respondent's counsel in the present case(Rockingham II,transcript pp. 6-7),Respondent took noexception to Trial Examiner Nachman'sfindings on em-ployee Green's testimony and those findings were final andnot before the Board for review.Knowledge by Respondentof employee Green's union sympathy and activities,and anti-union animus on the part of Respondent,clearly existed atthe time she was separated from her fob.'Respondent's ExplanationsIn his testimony in this case,Rockingham II,five monthsafter testifying and failing to challenge or contradict em-ployee Green inRockingham I,Plant Manager Harris had anumber of explanations on how it happened that employeeGreen no longer worked for Respondent after June 5, 1970.PlantManager Harris admitted that he was aware thatemployee Green had called in sick the afternoon of June 5,1970, a Friday, after she worked the morning and punchedout at noon.However, Harris' wife had seen employee Greenat the grocery in downtown Elkton, Virginia,a short distanceaway from the plant that afternoon,and told Harris;accord-ingly, he said, he caused Green's timecard to be removedfrom the rack over the weekend.On Monday morning, June 8, employee Green came intoPlant Manager Harris' office asking the whereabouts of hertimecard.Both agreed that he said he wanted to talk abouther not having come back for work the previous Friday after-noon.As related above(under the previous subheading), em-ployee Green repeated substantially her August 1970 tes-'In the present case,Rockingham II,employee Green gave substantiallythe same testimony concerning the June 8,1970,meeting with PlantManager Harris This time,5months later,January 5-6, 1971, Harrisclaimed no knowledge of employee Green's union activities and deniedsaying to her that he knew which girls were for the Union and that she wasfor the Union,or indeed that he even sent her home on June 8 1 find thesebelated denials by Plant Manager Harris incredible,not only because of hisearlier acquiescence in what was attributed to him before,but also in viewof the related pattern of shifting and contradictory explanations offered byhim for discharging and refusing to reinstate employee Green,discussedbelowtimony, that Plant Manager Harris sent her home telling hernot to come back until she felt she could work every day.Plant Manager Harris, who had not contradicted employeeGreen's testimony in August 1970, now testified in January1971 that he did not send her home, that she walked out"mad" and quit.He had told her, he said,that she had to stopthe practice of leaving early without telling anyone, and hadto improve her attendance.When she asked,he said,whetherhe wanted her to quit,he replied he did not want her to quit,he needed her, he had plenty of work for her and only wantedher to work regularly.According to Harris her response wasto say she didn'twant to work there anyway, and she walkedout. She quit on June 8, he testified.However,on cross-examination Plant Manager Harris ad-mitted that not too long after June 8(the precise time was notfixed),when the Virginia Unemployment CompensationAgency inquired of him as to the reason for employee Greenleaving her job,he told the agency, "she was laid off fromwork because of irregular attendance at work."'Actually, as demonstrated in further cross-examination,including an examination of timecards and attendancerecords, the claim by Plant Manager Harris that employeeGreen was guilty of irregular attendance,or leaving earlywithout notice,or failing to notify of absences,was shown tobe not true.Nevertheless,the more or less contemporaneousnotification by Harris to the state unemployment compensa-tion agency corroborates what employee Green said she wastold by Harris on June 8.On the alleged problem of employee Green's irregular at-tendance,or leaving early without notice, or failing to notifyof absences,PlantManager Harris admitted he had neverspoken to employee Green on the subject before June 8, 1970,and didn'tknow if anyone else had;indeed he could onlyrecall one occasion(time not specified) when a floor lady(unidentified)complained to him that employee Green hadleft work early. Moreover,he testified that he had personallygiven permission to employee Green to leave early on twooccasions in 1970,on one occasion to care for a sick child inher household.For many years prior to June 8, 1970, and until a short timeafter her work for Respondent ceased that day, employeeGreen suffered from gallstones.' Notwithstanding the exist-ence of the condition and the difficulty it caused her on JuneAs a result,her request for unemployment compensation was denied'However,her doctor in Elkton had mistakenly been treating her for anulcerThis is understandable,absent the aid of an x-ray to identify gall-stones,since the symptoms of both ailments can resemble each other andthe pains suffered in an "attack" occur in the same region of the body Thepains from gallstones range from very severe,when the cystic duct isblocked,to milder discomfort as the condition varies or is relievedCecil andLoeb, Textbook of Medicine(10th ed 1962, W B Saunders Co) pp 892-900 In Mrs Green's case the mistake in diagnosis was discovered in late1970 and the gallbladder removed by surgeryPrior thereto,while she worked,she apparently had not been subject tosevere attacks but on occasion suffered the discomfort,such as she describedoccurred on June 5,1970, when sitting and working at a machine graduallybecame intolerable but moving about or lying down was endurable 'On theafternoon of June 5 after punching out at the plant at noon, employee Greendrove with her husband to Elkton to see the doctor,from whose house shecalled the plant office to say she would not come back to work that day Shecame home and rested and then,with the car,delivered her husband to agas station,where he caught his ride to work She also stopped in the grocerynearby the gas station to get milk for her medication and pudding for foodRespondent would fault her credibility because she forgot the grocery stopin accounting for her movements that afternoon,until reminded that MrsHarris had seen her at the grocery I regard this lapse of memoryinconse-quential,since employee Green made no effort to conceal the fact that shedid move about outside her home for part of the afternoon, though sufferingthe effects of the gallbladder attackI 474DECISIONS OF NATIONAL LABOR RELATIONS BOARD5, 1970, (see footnote 5,supra)her record of attendance atwork was good, as the timecards and attendance recordsindicate.Using the timecards for 1970, introduced by Re-spondent, exhibits R-3(a) through 3(v), it appears that em-ployee Green worked every week from January to her termi-nation in June. The days on which there were no time punchmarks (in any of the first five days of a week) apparentlyrepresented layoff time, because Plant Manager Harris saidthe plant experienced a great deal of layoff time from Januarythrough June and could not account for the blanks otherwise.In the days worked, the cards reflect only three days, inaddition to June 5, where there was only a half day worked,and two days showing a punchout between 2 and 3 p.m.; butHares was unable to say whether these were layoffs for lackof work or the excused absences to which he referred, and hewas unable to say that they were inexcused.The attendance records which Respondent started to keep,beginning in April 1970, and providing a record respectingabsences from April through December 1970, were moreinformative.Actually these records orsummariesfor eachemployee were designed to be records of absences rather thanof attendance. In employee Green'scasethe attendancerecord, exhibit GC-3, is clean, no absences or unaccounted-for time-off. In contrast the attendance records of thirty otherwomen employees, exhibits GC-2 and GC-4 through 32, vari-ously show absences for whole days, partial days, weeks, andeven months, some for excused sickness, some for sicknessnot excused, some for absences not explained but excused,and many with completely unexplained and unexcused ab-sences. Looking at some of the glaring examples, employeeMarie Thomas, exhibit GC-13, shows 13 days of unexplained,unexcused absences in a 7-month period; employee MarieShiffiet, exhibit GC-15 shows 8 days of unexplained, unex-cused absences in a like period; employee Barbara Mowbray,exhibit GC-17, shows 9 unexplained, unexcused absences ina 6-month period; and employee Kathleen Gooden, exhibitGC-29, shows 7 days unexplained, unexcused absences in a7-month period. These personsare stillemployed by Re-spondent,as areallbut 4 of the 30 (2 left voluntarily inNovember or December 1970 because of illness, and 2 werelaid off in thesameperiod for lack of work for them). Indeed3 of the 30 employees, Ruth Dean (exhibit GC- 11), RhodaPainter (exhibit GC- 16), and Kathleen Gooden (exhibit GC-29), are still carried as employees though not working and notlaid off.Not only did employee Green have a comparatively exem-plary attendance record, but the state of affairs reflected bythe attendance records of the 30 other employees indicatesthat Plant Manager Harris was nowise as concerned withoccasional employee absences, or the reasons, as he made outhe was with employee Green on June 8, 1970.6 Harris obvi-ously took no action against the many employees who werefrequently absent without ever giving an explanation eitherbefore or after the absences, and he admitted that he took noaction against other employees who had been absent and seenin public at the time and later explained the absences. Harrisdid indicate that it was a practice, that he accepted, for em-ployees to telephone in notice of and excuses for absences,including the cases where employees punch out for lunch anddo not return for work in the afternoon but telephone in (asemployee Green did on June 5) or explain on the followingday.'General Counsel suggests that Respondent's layoff policy confirms Har-ris' lack of interest in employee attendance, since the absences save Re-spondent the trouble of sending employees home when work drops offEmployee Green testified inRockingham I(August 4,1970) that after being sent home by Plant Manager Harris onJune 8 she came back the following Friday, June 12, and toldHarris she had a note from the doctor and was ready to goback to work. Harris said he didn't have anything for her, shetestified.InRockingham I,Plant Manager Harris did not contradictor deny any of employee Green's testimony. InRockinghamII(January 5-6, 1971), employee Green repeatedsubstan-tially what she had said about her June 12 visit to the plant,adding the detail that she talked first to one of the girls in theoffice (she thought her namewas SandraRoach), that MissRoach went in and told Harris, and that Harris came to hisoffice door, addressing Miss Roach rather than Mrs. Green,and said tell her he had nothing for her.'Plant Manager Harris testified inRockingham IIthat hedid not recollect employee Green coming in or asking for herjob on June 12; but he did recall her telephoning him inAugust, a few days after the August 4th trial ofRockinghamI (where she testified adversely to Respondent), and her ask-ing if she could have her job back. In fact he recalled, as shehad testified, that he did not take the first but only the secondof two calls she made to him that day. (She thought it wasAugust 6, he thought it was August 11.)In answerto Green'srequest, Harris replied that he didn't have any work for herat this time.His reply to employee Green was not true,Plant ManagerHarris admitted. He had work available in August and later,that she could have performed. His reason, he said, for nottaking her back or calling her back was - he didn't like herattitudein hisoffice back on June 8th and he didn't like herattitudeagainon the phone on August 11th. He could tell,he said, by her tone that she was not seeking employment.Plant ManagerHarris was asked by the Trial Examiner, ifhe could find work for Mrs. Green now (January 1971) wouldhe reinstate her. He said yes, and that he had noreason notto offer it other than that he had not heard from her since hertelephone calls on August 11, 1970.On furtherexaminationby the General Counsel, PlantManager Harris changed hisstatementconcerning thepresent situation.He stated that there presently was workavailable for employee Green but he would take her back onlyif she exhibited the "proper attitude," an attitude that heconsidered,he said, conducivetogoodmanagement-employee relationships. By proper attitude, said Harris, hemeantstarting with asmile,keeping their conversation atthat level,and givinghim the impression she wanted to workwith a good attitude.'Employee Green created some confusion inRockingham 11 bystatingthat she had the doctor's note on June 8 rather than on June 12 as she hadsaid inRockingham IPlant Manager Harris had never asked for or seenthe note and at the request of Respondent's counsel, counsel for the GeneralCounsel produced the note, exhibit R-2 From its text, that Myrtle Greenwas ill from June 5 to June 12 at which time she was able to return to work,itappeared more likely that she had the note at the latter dateFrom the testimony and discrepancy in the matter of the doctor's note,Respondent's counsel would have me conclude that all of employee Green'stestimony was a fabricationI think the indications are the other way The question of the time whenemployee Green obtained and had the doctor's note is entirely collateral tothe main issue of whether Plant Manager Harris fired her discriminatorilyor she voluntarily quit her job Her testimony on the main issue is cor-roborated by the testimony and conduct of Plant Manager Harris Indeedthe case against Respondent is largely established by its own records andtestimony, the summary of which is almost but not quite complete at thispoint in the recital ROCKINGHAM SLEEPWEAR475Plant Manager Harris never alluded to this matter of atti-tude in the two conversations of record with employee Green,face-to-face in his office on June 8, and on the telephoneAugust 11.1B. Section 8(a)(3) and (1) FindingsNone of Respondent's shifting explanations for having per-manently separated employee Green from her job stand upunder scrutiny.It became clear that what may have appeared to have beena temporary layoff, when employee Green was sent home onJune 8, 1970, was a discharge, as demonstrated by the subse-quent refusals by Plant Manager Harris to take her back forthe admittedly false reason that there was no work for her.Respondent subsequently contended that employee Greenquit her job on June 8, that she was not laid off or fired. Thiswas palpably false, for two reasons. First, shortly after June8,Respondent told the Virginia Unemployment Compensa-tion Agency that it had laid off employee Green for allegedpoor attendance at work. Second, as late as August 4, whenGreen testified inRockinghamIto the layoff for her allegedpoor attendance at work and what was told her in that con-nection by Plant Manager Harris, Respondent acquiesced inAt the opening of the trial, Respondent moved to dismiss the complainton the ground that it alleges the Section 8(a)(3) discharge of employeeGreen on June 8, 1970, that employee Green provided evidence inRocking-ham IonAugust 4, 1970, concerning the events affecting her on June 8,which evidence resulted in the Section 8(a)(1) finding inRockingham Iofsurveillance of her union activities,hence General Counsel should havelitigated the Section 8(a)(3) discharge on June 8 under the complaint inRockingham IHaving failed to do so, argues Respondent, General Counselis estopped from litigating piecemeal,and now having a second chance toestablish the Section 8(a)(3) discharge of employee Green with theRocking-ham IIcomplaintGeneral Counsel replied that neither the underlying charge inRocking-ham Inor the complaint alleged a Section 8(a)(3) discharge of employeeGreen, hence there was no basis for litigating the discharge in that case TheSection 8(a)(1) surveillance alleged was uncovered by additionalinvestiga-tion just before trial ofRockingham land came into the case by amendmentof the complaint at trial The Section 8(a)(3) charge on behalf of employeeGreen was not filed with the Board until August 17, 1970, 2 weeks after thetrial ofRockingham I.That charge included Section 8(a)(5) allegations andrequired extensive investigation,said General Counsel. As a result of theinvestigation the Section 8(a)(5) charge was dismissed by the RegionalDirector, but the Section 8(a)(3) charge became the basis for the complaintof November 10, 1970, inRockingham III reserved decision on the motion to dismiss,and dispose of it now Theshort answer to the motion is that clear evidence of a discharge of employeeGreen was not in hand on August 4, 1970, whenRockingham Iwas triedAt that point,Respondent's conduct in sending employee Green home onJune 8 and its later notice to the state unemployment compensation agencywere consistent with a temporary layoff(albeit discriminatory)as well aswith a discharge Employee Green had reason to react to the separation asa temporary layoff and did so react.The finality of the turndown of hersecond application for reinstatement in August, following the trial ofRock-ingham I inwhich she testified adversely to Respondent,was undoubtedlyconvincing to her and to the Charging Party (where it may not have beenbefore)that the temporary layoff had been a permanent discharge.Hence,the filing of the charge on that score on August 17, 1970, eventuating inRockingham II.Since a charge is a prerequisite of a complaint (though admittedly not asto every item of the complaint),Texas Industries, Inc. vN.L.R B,336 F2d 128,132 (C A 5, 1964),Respondent is in no position to complain thatitwas prejudiced because the General Counsel followed Board procedureand refrained from prosecuting it for an unfair labor practice for which thecharge was not in being.Moreover,as held inWallace Corp.v.N.LR.B.,323 U S 248,253 (1944),the Board has the power to fashion its procedureto protect employees from unfair labor practices,and the concept of estop-pel may not be used to render the Board powerless to prevent an obviousfrustration of the Act's purposesRespondent'smotion to dismiss is deniedher testimony, though contesting other parts of the case notrelated to employee Green.In the trial of this case,Rockingham II,Respondent'sinitial claim, that employee Green had a poor attendancerecord and frequently left her work without notice or excuse,was demonstrated to be false. Not only was her attendancerecord good, but it was admitted that on at least two of thefew occasions of her leaving work early, prior to the workingday before her discharge, she had advance permission ofPlantManager Harris. Moreover it was admitted by Re-spondent that the questioning of employee Green's previoushalf-day absence on the day of her discharge was the first timethat any question about her attendance had been raised withher. In addition it was admitted that she had notified theplant office of her inability to return to work for that half-dayshe was absent, and that such notification was in keeping withthe accepted practice of the plant.In the matter of employee absences and excuses for ab-sences, both before and after employee Green's discharge, itwas also demonstrated from the records of several dozenfellow employees, who are still employed, that Respondenthas taken no disciplinary action such as was taken againstemployee Green or action of any kind against the other em-ployees, notwithstanding their many absences that have notbeen explained by the individual employees let alone excusedby the employer.Respondent retreated, lastly, to the explanation that it wasemployee Green's "attitude" toward Plant Manager Harris inher exit meeting with him on June 8, and her later telephoneconversation asking him for her job, after she testified ad-versely to him in August inRockingham I,that accounted forher no longer being employed by Respondent. The "attitude"was the lack of a smile and lack of proper conversationaldeference to Plant Manager Harris, in these two conversa-tions only, that indicated to him that she really did not wantto be employed. Of course, employee Green wasn't told this.She was simply sent home for her supposed bad attendance,and then told twice thereafter that there was no work for herwhen there actually was work.In the light of the bankrupt explanations that preceded thisone, it has the preposterous sound of the man who has runout of explanations.In my view, the inference to be drawn from these sham andshifting explanations is that Respondent discharged andrefused to reinstate employee Green in reprisal for her es-pousing the Union among her fellow employees and in orderto discourage their support of the Union.Employee Green was a leading union advocate. Respond-ent was aware of her union activities, and was not only op-posed to the Union, but had already engaged in unfair laborpractices that violated Section 8(a)(1) and (3) of the Act, bycreating the impression that it had her union activities undersurveillance, and by threatening discharge and discharginganother employee for engaging in union activities (as foundinRockingham I,188 NLRB No. 110). SeeGreat Atlanticand Pacific Tea Co. v. N.L.R.B.,354 F.2d 707, 709 (C.A. 5,1966), holding that the employer's assignedground for dis-charge need not be accepted where there is reasonable causefor believing the ground is untrue and that the employee'sunion activity was the real reason; andN.L.R.B. v. GeorgiaRug Mill,308 F.2d 89, 91 (C.A. 5, 1962), holding that theemployer's shifting explanations for the discharge strengthenthe conclusion that the true reason was the employee's unionactivity.Respondent's conduct in discharging and refusing to rein-state employee Green violated Section 8(a)(3) and (1) of theAct.N.L.R.B. v Southern Desk Co.,246 F.2d 53, 53-54 476DECISIONS OF NATIONAL LABOR RELATIONS BOARD(C A. 4, 1957),N.L.R.B v. Lester Bros, Inc.,337 F 2d 706,708 (C A. 4, 1964).CONCLUSIONS OF LAW1.By discriminatorily discharging employee Myrtle Greenand refusing to reinstate her, in retaliation for her engagingin union activity and in order to discourage its employees'support for and membership in the Union, Respondent hasengaged in unfair labor practices in violation of Section8(a)(3) and (1) of the Act.2.The described unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYItwill be recommended that the Respondent(1) cease and desist from its unfair labor practices;(2) offer to reinstate employee Myrtle Green with backpayfrom the time of discharge, the backpay to be computed ona quarterly basis as set forth inF. W. Woolworth Co.,90NLRB 289 (1950), approved inN.L.R.B. v. Seven Up Bot-tling Co.,344 (1953), with interest at six percent per annumas provided inIsis Plumbing & Heating Co.,138 NLRB 716(1962), approved inPhilip Carey Mfg. Co. v. N.L.R.B.,331F.2d 720 (C A. 6, 1964), cert. denied 379 U.S. 888, and(3) post the notices provided for herein.Because the Respondent by its conduct violated fundamen-tal employee rights guaranteed by Section 7 of the Act, andbecause there appears from the manner of the commission ofthis conduct an attitude of opposition to the purposes of theAct and a proclivity to commit other unfair labor practices,itwill be recommended that the Respondent cease and desistfrom in any manner infringing upon the rights guaranteed bySection 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.120 F.2d532, 536 (C.A. 4, 1941);N.L.R.B. v. Bama Company,353F 2d 323-324 (C.A. 5, 1965);P.R.Mallory and Co. v.N.L.R.B.,400 F.2d 956, 959-960 (C.A. 7, 1968), cert. denied394 U.S. 918.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,there is hereby issued the following recommended:'ORDERRespondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Discharging employees for engaging in union activitiesor for recruiting other employees to become members of theUnion or to engage in union activities.(b)Discouraging membership of its employeesin a unionor other labor organization by discharging employees or oth-erwise discriminating against them as to their hire, tenure,and conditions of employment, or in any other manner inter-fering with, restraining, or coercing employees in the exerciseof their rights guaranteed under Section 7 of the Act.2 Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Offer to employee Myrtle Green immediate and fullreinstatement to her former job or, if the job no longer exists,to a substantially equivalent position without prejudice to herseniority or other rights and privileges, and make her whole,'In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Order herein shall, as providedin Section 102 48 of the Rules and Regulations, be adopted by the Boardand become its findings, conclusions, and order, and all objections theretoshall be deemed waived for all purposesin the manner set forth in the section of this decision entitled"The Remedy," for any loss of earnings she may have suff-ered as a result of her discharge on June 8, 1970 Notify her,if she is serving in the Armed Forces of the United States, ofher right to full reinstatement upon application after dis-charge from the Armed Forces.(b)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toascertain the backpay due under the terms of this Recom-mended Order.(c) Post in its establishment at Elkton, Virginia, copies ofthe attached notice marked "Appendix."" Immediately uponreceipt of copies of said notice, on forms to be provided bythe Regional Director of Region 5 (Baltimore, Maryland),the Respondent shall cause the copies to be signed by one ofits authorized representatives and posted, the posted copiesto be maintained for a period of 60 consecutive days there-after in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shalltaken by the Respondent to insure that said notices are notered, defaced, or covered by any other material.(d)Notify the Regional Director of Region 5, in writing,within 20 days from the date of the receipt of this decision,what steps the Respondent has taken to comply therewith."10In the event that the Board's Order is enforced by a judgement of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgement of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "" In the event that the recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director of Region 5, in writing, within 20 days from the dateof this Order, what steps Respondent has taken to comply therewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentTHE NATIONAL LABOR RELATIONS BOARD HAV-ING FOUND, AFTER A TRIAL, THAT WE VIOLATEDTHE NATIONAL LABOR RELATIONS ACT:WE WILL NOTfire you because you engage in unionactivities or because you recruit other employees tobecome members of the Union or to engage in unionactivities.WE WILL NOT,in any other manner,discriminateagainst you to discourage your membership in a laborunion or interfere with your right to join,assist, or berepresented by a labor union, or interfere with any ofyour other rights of self-organization and mutual aidguaranteed by Section7 of theNational Labor RelationsAct.Since the Board found that we fired Myrtle Green onJune 8, 1970, because of her union activity,WE WILL offer her her old job back and give her back-pay If she is in the Armed Forces of the United States,we will notify her of her right to reinstatement uponapplication after discharge from the Armed Forces.Each of you is free to become or remain or refrain frombecoming or remaining a member of International Ladies'Garment Workers Union, Upper SouthDepartment, AFL-CIO, orany other labor union. ROCKINGHAM SLEEPWEAR477ROCKINGHAMThis notice must remain posted for 60 consecutive daysSLEEPWEAR, INC.from the date of posting and must not be altered, defaced, or(Employer)covered by any other material.Any questions concerning this notice or compliance withDatedByits provisions, may be directed to the Board's Office, Federal(Representative)(Title)Building Room 1019, Charles Center Baltimore, MarylandThis is an official notice and must not be defaced by any-21201, Telephone 301-962-2822.one.